Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the phrase "a corresponding user of the plurality of users" in line 9 renders the claim indefinite because it is unclear if this is intended to be a different user of the plurality of users or the same user of the plurality of users. The applicant can correct this by providing “a first user” and “a second user” of the plurality of users or amending the limitation to “the corresponding user of the plurality of users” to indicate it is the same user or as appropriate to overcome the rejection. 
Regarding claim 21, the phrase "a second region" in lines 8-9 renders the claim indefinite because it is unclear if this is intended to be a different second region or the same second region previously recited. The applicant can correct this by amending the limitation to “the second region” or further distinguishing the limitation from the previous recitation. 

Regarding claim 32, the phrase "a second region" in lines 9-10 renders the claim indefinite because it is unclear if this is intended to be a different second region or the same second region previously recited. The applicant can correct this by amending the limitation to “the second region” or further distinguishing the limitation from the previous recitation. 
Claims 22-31 and 33-42 are rejected because they depend on a rejected claim.

Allowable Subject Matter
Claims 21-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art of record with regards to claim 21 is Karakotsios (US 9,479,736)(Hereinafter referred to as Karakotsios) in view of Yu et al. (US 2017/0091535)(Hereinafter referred to as Yu). 
Karakotsios teaches creating a virtual box around different portions of a user’s face. The system can perform machine learning to create a model based off of phonemes and visemes. (See figures 3a, 3b, 5b and 6)( 3A illustrates an example wherein the approximate position and area of a user's head or face 302 is determined and a virtual "box" 320 is placed around the face as an indication of position using one of a plurality of image analysis algorithms for making such a determination. Using one algorithm, a virtual "box" is placed around a user's face and the position and/or size of this box is continually updated and monitored in order to monitor relative user position. Similar algorithms can also be used to determine an approximate location and area 322 of each of the user's eyes (or in some cases the eyes in tandem) and mouth or other facial features. See col. 6, lines 20-31)( In this example, the process is initiated by obtaining first image data correlating to the features of the user 602. In one embodiment, the user may wish to operate his computing device in a "talking head" mode such that only the user's head, neck, and an upper portion of the user's torso is displayed. Accordingly, the user can obtain the first image data by keeping his head 25 still and scanning the front of his face from ear to ear in a semicircular motion. The user's facial features can be analyzed and stored, such as discussed above in FIGS. 2A-2C and FIGS. 3A-3F. In at least some embodiments, the user can be directed to "train" the model based on common facial expressions such as a neutral expression, a smile, a frown, and various other expressions and emotional states. The user can also be directed to "train" the model by enunciating various words or sounds to generate a phoneme to viseme mapping of various languages as discussed herein. In other embodiments, a system or service can implement machine learning to automatically generate the phoneme to viseme mapping based on usage of the system over time. In addition, other data such as skin texture; hair color and texture; facial feature shapes, colors, and textures; and the like, can be obtained during this process. See col. 13, lines 19-41) (Karakotsios; In addition, other data such as skin texture; hair color and texture; facial feature shapes, colors, and textures; and the like, can be obtained during this process. See col. 13, lines 38-41)( Karakotsios;  Rendering the visual information can also include tasks such as framing a suitable perspective of the user, adjusting background elements, adjusting lighting conditions, adjusting the appearance of the model, shading,  texture mapping, bump-mapping, shadowing, reflection, transparency, translucency, refraction, diffraction, etc. See col. 14, line 56-61)( Karakotsios; See figure 6) (Karakotsios; In this example, the process is initiated by obtaining first image data correlating to the features of the user 602. In one embodiment, the user may wish to operate his computing device in a "talking head" mode such that only the user's head, neck, and an upper portion of the user's torso is displayed. Accordingly, the user can obtain the first image data by keeping his head 25 still and scanning the front of his face from ear to ear in a semicircular motion. The user's facial features can be analyzed and stored, such as discussed above in FIGS. 2A-2C and FIGS. 3A-3F. In at least some embodiments, the user can be directed to "train" the model based on common facial expressions such as a neutral expression, a smile, a frown, and various other expressions and emotional states. The user can also be directed to "train" the model by enunciating various words or sounds to generate a phoneme to viseme mapping of various languages as discussed herein. In other embodiments, a system or service can implement machine learning to automatically generate the phoneme to viseme mapping based on usage of the system over time. See col. 13, lines 19-37)( In other embodiments, the models can be generated dynamically from machine learning. The models may be two-dimensional (2D) or three-dimensional (3D), and image or video data can be rendered from the 2D or 3D models for a 2D display (e.g., conventional televisions, computer monitors, or touchscreens) or a 3D display (e.g., 3-D glasses, goggles, headsets, helmets, a cave automatic virtual environment (CAVE), or other electronic devices capable of supporting 3D imaging). See col. 2, lines 17-25)( In other embodiments, a system or service can implement machine learning to automatically generate the phoneme to viseme mapping based on usage of the system over time. In addition, other data such as skin texture; hair color and texture; facial feature shapes, colors, and textures; and the like, can be obtained during this process. In another embodiment, the user may want more of his body to be displayed and the user's computing device can assist with the scan of the user's entire body using some of the techniques described above, discussed in FIGS. 4A-4B, or similar approaches. The computing device can be located at a distance and location sufficient to capture one perspective of the user's body, and the computing device can direct the user (such as by voice command) to turn at various angles to capture a 360.degree. perspective of the user's body.).
Karakotsios is silent to the limitations “wherein each of the first plurality of images do not include a second region of the faces of the plurality of users wherein each of the first conformations of the first region is associated with at least one of the second conformations of the second region; and 
Yu teaches capturing  various regions with distinct cameras to create a model of a users face to detect facial expressions (See figures 5A-5C)(Embodiments relate to detecting a user's facial expressions in real-time using a head-mounted display unit that includes a 2D camera (e.g., infrared camera) that capture a user's eye region, and a depth camera or another 2D camera that captures the user's lower facial features including lips, chin and cheek. The images captured by the first and second camera are processed to extract parameters associated with facial expressions. The parameters can be sent or processed so that the user's digital representation including the facial expression can be obtained See Abstract).
Karakotsios and Yu teach of capturing and tracking facial regions of a user and Yu teaches capturing the lower face region with a depth camera due to the eyes being covered with a head mounted display, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Karakotsios with the facial feature capturing technique of Yu such that the users would have the ability to capture mouth movement and eye movement when a user’s eyes are covered.
Karakotsios in view of Yu is silent to “training a machine learning derived model using the first plurality of images and the second plurality of images to generate a mapping from a first conformation of the first region to a second conformation of the second region, wherein the mapping is configured to receive, as an input, an image of the first region of a face of a person that does not include the second region of the face of the person.”

Claim 32 contains similar subject matter to claim 21 in merely a different form and contains allowable subject matter for the same reasons recited above.
Claims 22-31, 33-42 contain allowable subject matter because they depend on claims containing allowable subject matter and would be allowable if the 112(b) rejection set forth above was overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936.  The examiner can normally be reached on M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611